The City Board of Education (having- a building fund of about $750,000 with which to construct three school buildings, entered into a private contract with its codefendant, a firm of architects, by which it agreed to give the latter relatively $35,000 to make plans and specifications for the investment of this fund, this being done without advertisement or competition in any form.
Conceiving this act and private contract to be in violation of 7623 and 2362 GC., particu-uarly the latter, which seems to require competition in “each separate kind of mechanical labor-employment, or business entering into the improvement,” the plaintiff, a taxpayer, filed his petition in equity to test the validity of this contract, and enjoin its performance.
The Court of Common Pleas sustained a general demurrer to the petition, holding in effect that architectural services and employment in making plans and specifications, being in their nature professional, did not come within the purview of this legislation.
The Court of Appeals affirmed the judgment of the Common Pleas, and the pending motion seeks to secure .the view of the Supreme Court on the question of “The employment and business of architects.”